

EXHIBIT 10.33
Execution Version
FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of February 13, 2019 (the “First Amendment Effective Date”) and is
entered into by and among, on the one hand, the lenders identified on the
signature pages hereof (the “Lenders”) which Lenders constitutes the Required
Lenders under the Credit Agreement, Cortland Capital Market Services LLC, as the
administrative agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, “Administrative Agent”) and
as the collateral agent for the Secured Parties (in such capacity, together with
its successors and permitted assigns in such capacity, “Collateral Agent” and,
together with the Administrative Agent, the “Agents”), and, on the other hand,
Hunt Companies Finance Trust, Inc. a Maryland corporation (“Borrower”), and is
made with reference to that certain Credit and Guaranty Agreement, dated January
15, 2019 (the “Credit Agreement”), by and among the Borrower, the Guarantors,
the lenders and the other persons party thereto. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement after giving effect to this Amendment (the “Amended
Agreement”).
RECITALS
WHEREAS, Lenders, as Required Lenders under the Credit Agreement, and Borrower
desire to add certain representations, warranties and covenants of the Borrower
and further, to amend the form of certain opinions attached to the Credit
Agreement;
WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as provided for herein; and
WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendment and to proceed with funding the Initial Term Loan on the date hereof.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
A.The following definitions are hereby added to Section 1.1 of the Credit
Agreement in their appropriate place in alphabetical order:
““First Amendment Effective Date” shall mean February 13, 2019.
“IRS” shall mean the Internal Revenue Service.


1



--------------------------------------------------------------------------------




“IRS Tax Agreement” shall mean either (i) a Pre-Filing Agreement within the
meaning of Revenue Procedure 2016-30 between the Borrower and the IRS with
respect to the REIT Gross Income Test for the 2018 taxable year or (ii) a
Closing Agreement within the meaning of Section 7121 of the Code between the
Borrower and the IRS with respect to the REIT Gross Income Test for the 2018
taxable year.
“REIT Gross Income Test” shall mean the 75% gross income test that applies to a
REIT pursuant to Section 856(c)(3) of the Code.
“REIT Tax Opinions” shall mean written opinions in the form attached hereto as
Exhibit A of Dentons US LLP (or other nationally recognized tax counsel to
Borrower).
“Tax Backup Certification” shall mean the tax backup certificate delivered by
the Borrower to Dentons US LLP as of the First Amendment Effective Date.
B.The following representations, warranties, covenants and certifications are
hereby added at the end of Section 4.20 of the Credit Agreement:
“The Borrower hereby makes, as of the First Amendment Effective Date, each of
the representations, warranties, covenants and certifications made by it in the
Tax Backup Certification as if such representations, warranties, covenants and
certifications were made in this Agreement.”
C.The following covenants are hereby added at the end of Section 5.14 of the
Credit Agreement:
“The Borrower shall file with the IRS any schedules required and take any other
action necessary to avail itself of the “savings clause” provided in Section
856(c)(6) of the Code with respect to the REIT Gross Income Test for its 2018
taxable year no later than the due date thereof (with extensions) and shall pay
any taxes and penalties in connection with any failure to satisfy the REIT Gross
Income Test, calculated in accordance with Section 857(b)(5) the Code and any
related interest, in order to retain its REIT status. Until such filing (and
accompanying payment) has been sent to the IRS, the Borrower shall set aside on
its books and maintain adequate reserves reasonably satisfactory to Lenders as
security for the satisfaction of such tax liability. Further, the Borrower shall
request for and use best efforts to enter into an IRS Tax Agreement with the IRS
to the effect that the Borrower will be treated as having satisfied the REIT
Gross Income Test for its 2018 taxable year based on Section 856(c)(6) of the
Code. Upon receipt of an IRS Tax Agreement, the Borrower shall promptly deliver
to the Lenders and the Agents written REIT Tax Opinions addressed to the Lenders
and the Agents. In addition, until such time that REIT Tax Opinions have been
delivered to Lenders, the Borrower shall, within five (5) Business Days of
receipt of (or the sending of) any written document or correspondence from or to
the IRS in connection with the Borrower’s 2018 tax year (including any audit
requests), promptly notify the Lenders and the Agents of the information
included in any such written communication received or sent by the Borrower.”
D.The following Section 7.4 is hereby added to the Credit Agreement:


2



--------------------------------------------------------------------------------




“7.4    Borrower Covenants in the Event of Default Due to REIT Status. If an
Event of Default has occurred and is continuing as a result of a breach by the
Borrower of its representations, warranties or covenants set forth in Section
4.20 or Section 5.14, the Borrower shall, at the request of the Lenders (or the
Agents on behalf of the Lenders), use reasonable best efforts to seek bidders
who are willing to have their identity disclosed to the Lenders for the sale of
the Collateral and shall promptly provide all material information regarding any
such bidders and their respective bids to the Lenders and the Agents and
further, if any such bid is approved by the Lenders, Borrower shall use
commercially reasonable efforts to cooperate with the Lenders and Agents to
facilitate and/or consummate any such sale of the Collateral. Further, in
addition to the foregoing, the Borrower shall use reasonable best efforts to
take all actions necessary and consistent with this Agreement to preserve the
value of the Collateral (including the underlying Securitization Transactions)
for the benefit of the Lenders. Any such sale shall be consummated in accordance
with applicable law.”
E.The Borrower, the Lenders, the Administrative Agent and the Collateral Agent
agree that on the First Amendment Effective Date, the Credit Agreement shall be
amended by deleting the written opinions of Dentons US LLP set forth in Exhibit
3.1(e) and replacing it with the forms attached hereto as Exhibit B.
F.Except as expressly set forth in this Amendment, the Exhibits and Schedules to
the Credit Agreement shall be the Exhibits and Schedules to the Credit
Agreement, as amended hereby, and on and after the date hereof, unless otherwise
specified, any reference to “Credit Agreement” in the Exhibits and/or Schedules
included in the Credit Agreement shall be a reference to the Credit Agreement,
as amended, amended and restated, supplemented or otherwise modified from time
to time.
SECTION II. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):


A.Executed Counterparts. The Agents shall have received this Amendment, duly
executed and delivered by each party thereto;


B.Fees and Expenses. The Borrower shall have paid all fees incurred in
connection with the transactions evidenced by this Amendment on the First
Amendment Effective Date and all Lender Group Expenses incurred in connection
with the transactions evidenced by this Amendment for which the Borrower
received an invoice at least one (1) Business Day prior to the First Amendment
Effective Date;


C.Representations and Warranties. The representations and warranties of the
Borrower contained in this Amendment and the other Loan Documents shall be true
and correct on the First Amendment Effective Date in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that such representation or warranty is
qualified or modified by


3



--------------------------------------------------------------------------------




materiality) on and as of the First Amendment Effective Date as though made on
and as of such date (except to the extent that such representations and
warranties solely relate to an earlier date);


D.No Event of Default or Default. No Event of Default or Default shall have
occurred and be continuing on the First Amendment Effective Date, nor shall
either result from the effectiveness of this Amendment on the First Amendment
Effective Date or the consummation of the other transactions contemplated by
this Amendment; and


E.Opinions.    The Lenders shall have received copies of the opinion letters
delivered to the Lenders (as defined in the Credit Agreement) on the Closing
Date. Further, the Lenders shall have received (i) an opinion of counsel to the
Borrowers and Guarantors, dated as of the date of this Amendment, relating to
corporate matters, enforceability with respect to this Amendment and security
interest matters and (ii) an opinion of Maryland counsel to the Borrower, dated
as of the date of this Amendment, relating to corporate matters, each in form
and substance satisfactory to the Lenders.
SECTION III. REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants to the Administrative Agent, the
Collateral Agent and the Lenders that all of the representations and warranties
of the Borrowers set forth in each of the Amended Agreement and the other Loan
Documents are true and correct in all material respects (or in all respects to
the extent such representation or warranty is limited by materiality except that
such materiality qualifier shall not be applicable to any representation or
warranty to the extent that such representation or warranty is qualified or
modified by materiality) as of the First Amendment Effective Date (except to the
extent that such representations and warranties solely relate to an earlier
date).
SECTION IV. MISCELLANEOUS
A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)This Amendment shall constitute a Loan Document for purposes of each of the
Credit Agreement, this Amendment and the other Loan Documents and on and after
the First Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.
(ii)Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
(iii)The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent,


4



--------------------------------------------------------------------------------




the Collateral Agent, the Lenders or any other secured party under the Credit
Agreement or any of the other Loan Documents.
B.    Reaffirmation.
(i)The Borrower hereby (a) agrees that, notwithstanding the occurrence of the
First Amendment Effective Date, each of the guarantees, the Security Agreement
and each of the Negative Pledge Agreement, the Borrower DACA continue to be in
full force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guarantee of the Obligations and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents. In
furtherance of the foregoing, the Borrower does hereby grant to the Collateral
Agent a security interest in all collateral described in the Amended Agreement
and any other Loan Document as security for the Obligations, as amended,
restated, increased and/or extended pursuant to this Amendment.
(ii)The Guarantors hereby (a) agree that, notwithstanding the occurrence of the
First Amendment Effective Date, each of the guarantees, the Security Agreement
and each of the Negative Pledge Agreement, the Mezz DACAs continue to be in full
force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guarantee of the Obligations and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents. In
furtherance of the foregoing, each Guarantor does hereby grant to the Collateral
Agent a security interest in all collateral described in the Amended Agreement
and any other Loan Document as security for the Obligations, as amended,
restated, increased and/or extended pursuant to this Amendment.


C.Headings. Section headings used in this Amendment are for convenience of
reference only and are not to affect the construction hereof or to be taken in
consideration in the interpretation hereof.
D.GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN DOCUMENT:
(A) THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK;
AND (B) THE VALIDITY OF THIS AMENDMENT, AND THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.
E.JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES
HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY MEMBER
OF THE LENDER GROUP OR THE BORROWER AND ITS


5



--------------------------------------------------------------------------------




SUBSIDIARIES IN CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY
IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED HOWEVER THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL
OR OTHER PROPERTY MAY BE BROUGHT AT ANY AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE ANY AGENT ELECTS TO BRING SUCH ACTION TO THE EXTENT SUCH
COURTS HAVE IN PERSONAM JURISDICTION OVER THE RELEVANT OBLIGOR OR IN REM
JURISDICTION OVER SUCH COLLATERAL OR OTHER PROPERTY. THE BORROWER AND ITS
SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY
DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATE THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AMENDMENT.
TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL
JURISDICTION IN ANY ACTION AGAINST BORROWER OR ANY MEMBER OF THE LENDER GROUP
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS
ADDRESS INDICATED ON EXHIBIT 11.3 OF THE INDENTURE.
F.WAIVER OF TRIAL BY JURY. THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF
THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AMENDMENT, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT
THEY MAY LEGALLY DO SO, THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE
LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO
WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
G.Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


6



--------------------------------------------------------------------------------




H.Counterparts; Electronic Execution.
(i)This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic image scan transmission (e.g., PDF) shall be effective as delivery of
a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.
(ii)The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
[Remainder of Page Intentionally Blank; Signature Pages Follow]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


HUNT COMPANIES FINANCE TRUST, INC.,
a Maryland corporation, as Borrower
By: /s/ Michael Larsen    
Name: Michael Larsen    
Title: President    
FIVE OAKS ACQUISITION CORP.,
a Delaware corporation, as Guarantor
By: /s/ Michael Larsen    
Name: Michael Larsen    
Title: President    
HUNT CMT EQUITY, LLC,
a Delaware limited liability company, as Guarantor
By: /s/ Michael Larsen    
Name: Michael Larsen    
Title: President    


HCFT - Signature Page to First Amendment to Credit and Guaranty Agreement

--------------------------------------------------------------------------------






CORTLAND CAPITAL MARKET SERVICES
LLC,
as Administrative Agent and Collateral Agent,
By: /s/ Emily Ergang Pappas    
Name: Emily Ergang Pappas    
Title: Associate Counsel    


HCFT - Signature Page to First Amendment to Credit and Guaranty Agreement

--------------------------------------------------------------------------------






LENDERS:
JPMORGAN GLOBAL BOND OPPORTUNITIES FUND
By: J.P. Morgan Investment Management Inc., its Investment Advisor
By: /s/ Kent R. Weber    
Name: Kent R. Weber
Title: Managing Director




JPMORGAN INCOME FUND
By: J.P. Morgan Investment Management Inc., its Investment Advisor
By: /s/ Kent R. Weber    
Name: Kent R. Weber
Title: Managing Director




JPMORGAN CORE PLUS BOND FUND
By: J.P. Morgan Investment Management Inc., its Investment Advisor
By: /s/ Kent R. Weber    
Name: Kent R. Weber
Title: Managing Director




COMMINGLED PENSION TRUST FUND (CORE PLUS BOND) OF JPMORGAN CHASE BANK, N.A.
By: J.P. Morgan Investment Management Inc., its Investment Advisor
By: /s/ Kent R. Weber    
Name: Kent R. Weber
Title: Managing Director




HCFT - Signature Page to First Amendment to Credit and Guaranty Agreement